Citation Nr: 1611665	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-26 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than February 6, 2009, for grant of service connection for right L5 radiculopathy.

2.  Entitlement to an initial evaluation higher than 10 percent for the service-connected right L5 radiculopathy.   

3.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected lumbosacral spine disability prior to April 17, 2002; in excess of 20 percent prior to February 6, 2009; and in excess of 40 percent thereafter.  

4.  Entitlement to increased evaluation for the service-connected posttraumatic stress disorder (PTSD) (formerly characterized as nightmare disorder with anxiety), rated as 30 percent disabling prior to August 7, 2006, and rated as 50 percent disabling from that date. 

5.  Entitlement to an effective date earlier than February 6, 2009, for grant of total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1988 and from September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that granted service connection for a lumbosacral spine disability and assigned an initial rating of 10 percent effective November 22, 1994, and 20 percent effective from April 17, 2002.  In October 2009 the RO issued a Decision Review Officer (DRO) decision that increased the evaluation for the lumbosacral spine disability from 20 percent to 40 percent effective from February 6, 2009.  In a November 2015 statement, the Veteran's representative has clarified that the Veteran does not appeal the evaluation prior to April 17, 2002, or the evaluation of 40 percent from February 6, 2009.

Also on appeal is an October 2006 RO rating decision that continued a current evaluation of 30 percent for the service-connected nightmare disorder with anxiety features, which has since been recharacterized as PTSD.  The October 2009 DRO decision cited above granted an increased rating of 50 percent effective from August 7, 2006, and the Veteran's representative has made clear that the Veteran continues his appeal for a higher rating.

Finally, the October 2009 DRO decision cited above granted service connection for right L5 radiculopathy and assigned a rating of 10 percent effective from February 6, 2009, and also granted TDIU effective from the same date.  The Veteran appealed these effective dates and also appealed the initial rating assigned for radiculopathy.  

The issue of entitlement to an earlier effective date for TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action is required on his part.


FINDINGS OF FACT

1.  In November 2015, prior to the promulgation of a decision by the Board, the Veteran notified the Board that he wishes to withdraw his appeal on the issues of entitlement to initial evaluation higher than 10 percent for the service-connected lumbosacral spine disability prior to April 17, 2002; initial evaluation higher than 40 percent for the service-connected lumbosacral spine disability after February 6, 2009; and initial evaluation higher than 10 percent for the service-connected right L5 radiculopathy.

2.  There is no medical evidence of diagnosed peripheral neuropathy of the right lower extremity prior to February 6, 2009.  

3.  Between April 17, 2002 and February 6, 2009, the Veteran's lumbosacral spine disability was manifested by no more than moderate intervertebral disc syndrome (IVDS) with recurring attacks but without qualifying incapacitating episodes; range of motion during the applicable rating period showed flexion to 30 degrees or better with pain on motion.

4.  From June 9, 2005, the disability picture associated with the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas.  

CONCLUSIONS OF LAW

1.  The requirements for dismissal of the appeal for the issues of entitlement to initial evaluation higher than 10 percent for the service-connected lumbosacral spine disability prior to April 17, 2002; initial evaluation higher than 40 percent for the service-connected lumbosacral spine disability after February 6, 2009; and initial evaluation higher than 10 percent for the service-connected right L5 radiculopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The requirements to establish entitlement to an effective date earlier than February 6, 2009, for grant of service connection for right L5 radiculopathy have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

3.  The requirements for an initial evaluation in excess of 20 percent for lumbosacral spine disability between April 17, 2002 and February 6, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 5294-5295 (2003); 38 C.F.R. §§ 3.400, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2004-2012).

4.  The requirements for an evaluation for PTSD of 70 percent, but no higher, effective from June 9, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).









	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In November 2015 the Veteran's representative submitted a letter to the Board stating the Veteran wishes to withdraw his appeal in regard to the issues of entitlement to initial evaluation higher than 10 percent for the service-connected lumbosacral spine disability prior to April 17, 2002; initial evaluation higher than 40 percent for the service-connected lumbosacral spine disability after February 6, 2009; and initial evaluation higher than 10 percent for the service-connected right L5 radiculopathy.

The Veteran having withdrawn his appeal on the issues cited above, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and the appeal on these issues is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The RO provided the Veteran with notice of the elements required to show entitlement to increased rating for his psychiatric disorder in September 2006, and the Veteran had ample opportunity to respond prior to issuance of the October 2006 rating decision on appeal.  The rating issue for lumbosacral spine disability arises from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.   

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and VA examination reports.  The Veteran has not identified any outstanding medical records pertaining to the period under review that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.



Effective Date of Service Connection

Generally, in order to prove entitlement to service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

A disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised in order to more thoroughly reflect the holding in Allen, that secondary service connection is available for chronic aggravation of a nonservice-connected disorder. Under the revised § 3.310(b) the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule of Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

The effective date for an award of service connection for claims received within   one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's right L-5 radiculopathy is secondary to his thoracolumbar spine disability.

The Veteran had a VA examination of the spine in April 2002 in which he complained of current moderate low back pain with radiation to the posterior right leg up to the great toe, and occasional numbness of the right leg below the knee.  Neurological examination showed positive straight leg raising (SLR) bilaterally; right ankle jerk was absent and sensation to pinprick and smooth sensation was diminished in the right leg.  The examiner diagnosed degenerative joint disease (DJD) and discogenic disease.  The examination report is silent in regard to any diagnosed peripheral nerve abnormality.

The Veteran presented to the VA primary care clinic (PCC) in January 2005 complaining of occasional low back pain.  Neurological examination showed no gross motor or sensory deficits.  

The Veteran had a VA examination of the spine in April 2006 in which he complained of pain in the paravertebral muscles that sometimes radiated into the right leg, usually lasting 3-4 hours.  Neurological examination showed the lower extremities to be intact to pinprick, with no atrophy and strength of 5/5.  Deep tendon reflexes (DTRs) were 1+ and symmetrical, and Lasegue's sign was negative.  The Veteran also denied any symptoms of intervertebral disc disease (IVDS).  The examination report is silent in regard to any peripheral neuropathy.  

In January 2007 the Veteran presented to the VA physical medicine and rehabilitation (PM&R) clinic complaining of pain and numbness in the right leg, initially constant but now intermittent.  The clinical impression was a suggestion of radiculopathy starting at L4.  In April 2007 he reported to the PM&R clinic that he had developed numbness in the left leg, and the clinical impression continued to be suggestion of L-4 radiculopathy.  The Veteran subsequently failed to report for further treatment and was discharged from the PM&R clinic in May 2007; no actual diagnosis of L-4 radiculopathy was entered.

The Veteran had a VA examination February 6, 2009 for his spine.  The Veteran had a private electromyography (EMG) study on February 10, 2009, that showed mild right L5 radiculopathy.  On February 20, 2009 the VA examination reviewed the results of both the clinical evaluation and the EMG study and diagnosed lumbar muscle spasm, lumbar right paracentral disc herniation at L4-L5, right L5 radiculopathy (clinically and by EMG study), and lumbar degenerative disc disease.  The grant of service connection for right L5 radiculopathy was assigned February 6, 2009, the date of the VA spine examination.  

The evidence of record shows the Veteran complained of right-sided pain, weakness and numbness prior to February 2009.  However, symptoms such as pain alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Further, the rating criteria for disabilities of the spine are predicated on range of motion with or without symptoms such as pain, whether or not it radiates.  Accordingly, separate compensation for a neurological disability as secondary to a service-connected disability of the spine requires medical evidence of a disability - which is the first element in any claim for service connection - rather than merely subjective report of symptoms.

In this case, the earliest medical evidence of actual peripheral neuropathy is the EMG report dated in February 2009.  Significantly, medical examination reports prior to that date do not show a current neurological disorder.  The Board concludes that whereas there is no medical evidence of a disability prior to February 2009 there is no basis on which an earlier effective date for service connection may be considered.  Accordingly, the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.
    
Evaluation of Service-Connected Disabilities

Applicable Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Lumbosacral Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The rating criteria for lumbosacral spine disability changed during the course of the appeal.  When a law or regulation changes after a claim has been filed, but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies.  Marcoux v. Brown, 9 Vet. App. 289 (1996); VAOPGCPREC 11-97 (Mar. 24, 1997), VAOPGCPREC 3-2000 (April 10, 2000).  Accordingly, the disability must be rated according to both the old and new rating criteria, and the Veteran must receive the benefit of the more favorable rating schedule.

The following criteria apply to rating intervertebral disc syndrome (IVDS) prior to September 23, 2002, in relevant part.  A rating of 20 percent is assigned for moderate IVDS, with recurring attacks.  A rating of 40 percent is assigned for severe IVDS, with recurring attacks with intermittent relief.  A rating of 60 percent is assigned for pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.   38 C.F.R. § 4.71a, DC 5293 (2002).

Effective September 23, 2002, IVDS is evaluated either on the total duration of incapacitating episodes over the last twelve months, or by combining separate evaluations of chronic neurologic and orthopedic manifestations, along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Under the rating schedule, an "incapacitating episode" means a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.  The "incapacitating episode" method has the following criteria in relevant part.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months. 38 C.F.R. § 4.71a, DC 5293 (2003), DC 5243 (2004-2015).

Alternatively, disabilities of the spine may be rated on the basis of limitation of motion.  These criteria also changed during the course of the appeal, as discussed below.  

Prior to September 26, 2003, lumbosacral strain was rated under the following criteria in relevant part.  A rating of 20 percent is assigned for muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral in standing position.  A rating of 40 percent is assigned for severe disability with listing of the entire spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with  osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria effective from September 26, 2003, lumbosacral spine disorders other than IVDS are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2015).  IVDS will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004-2015).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply in relevant part.  A 20 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, for VA compensation purposes "unfavorable ankylosis" is a condition in which the entire cervical spine, entire thoracolumbar spine or entire spine is fixed in extension or in flexion  and the ankylosis results in one or more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or, neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.    

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The period under review begins April 17, 2002, the date a 20 percent rating was assigned.

The Veteran had a VA examination of the spine in April 2002 in which he complained of current moderate low back pain with radiation to the posterior right leg up to the great toe, and occasional numbness of the right leg below the knee.  He reported using prescription pain medication for his symptoms with good results up to three hours.  He denied visits to the emergency room due to back pain but stated he went to his private physician on two occasions for back problems.  Precipitating factors for back pain included driving, protracted standing and walking, and sexual activity.  He also asserted that during the past year he had been placed on bed rest for two and one-half months.  The Veteran reported having been unemployed since the past February and stated that his lumbar spine disability impaired his ability to play sports.  Physical examination showed ROM of flexion to 20 degrees, extension to 20 degrees, lateral flexions to 25 degrees and rotations to 25 degrees; the examiner stated that it was difficult to measure ROM and that the Veteran appeared to be exaggerating his responses.  There was no objective evidence of painful motion, no muscle spasm and no tenderness to palpation of the paraspinal muscles.  There were no postural abnormalities or fixed deformities of the back.  The Veteran was able to walk unassisted and rise to his feet without difficulty.  The examiner diagnosed minimal diffuse posterior bulging disk L1-2, L2-3 and L4-5, L5-S1; and, minimal degenerative joint disease (DJD) and narrowing of L5-S1 disk space.    

In August 2003 the Veteran presented to the VA psychiatric clinic for follow-up.  He reported that his work attendance and performance and his activities of daily living were impacted by his back condition.  

The Veteran presented to the VA primary care clinic (PCC) in January 2005 complaining of occasional low back pain of 2/10 severity associated with sitting at his computer for 8 hours per day while studying.  Examination showed ROM to be intact, muscle tone adequate and no deformities.  Neurological examination showed no gross motor or sensory deficits.  The clinical impression was low back pain (LBP) possibly secondary to muscle spasm.  

The Veteran had a VA examination of the spine in April 2006 in which he complained of pain in the paravertebral muscles that sometimes radiated into the right leg and usually lasting 3-4 hours.  He described the pain as "shock-like" in quality and 6/10 in intensity.  He described taking prescription-strength pain relievers, with mild relief.  He also described flare-ups 1-2 times per week and lasting 3-4 hours.  Flare-ups were associated with increased activity and with weather changes but did not cause additional limitation of motion.  The Veteran denied bowel or bladder symptoms.  The Veteran was observed to walk without ambulatory aids but he wore a back brace; he reported being able to walk 10-20 minutes and denied unsteadiness or falls.  The Veteran was noted to be independent in self-care and activities of daily living (ADLs).  Examination showed ROM to be flexion to 40 degrees with onset of pain at 20 degrees; combined ROM was 95 degrees.  Repetitive motion testing elicited pain but no weakness, fatigue or incoordination.  The Veteran exhibited tenderness, spasm and guarding; there was reversed lordosis but no ankylosis, abnormal kyphosis or scoliosis.  No postural abnormalities were noted.  Neurological examination was grossly normal.  The Veteran denied having any IVDS symptoms at all.  The examiner diagnosed lumbosacral strain - myositis and lumbar DDD at L4-5, L5-S1 with minimal compression of dural sac due to bulging disc.    

VA treatment records from April 2006 to February 2009 are silent in regard to complaint of or treatment for back pain.  The Veteran had a VA examination on February 6, 2009, in which his flexion was measured as 35 degrees with pain at 30 degrees; as a result, the RO increased the Veteran's evaluation to 40 percent effective from the date of examination.  

Addressing first the rating criteria for IVDS, the Veteran reported periods of bed rest (apparently self-imposed as there are no doctors' orders prescribing such) and visits to hospital emergency rooms (not quantified) for back symptoms.  This more nearly approximates moderate IVDS, with recurring attacks, for which compensation at 20 percent is appropriate under the rating criteria of 38 C.F.R. § 4.71a, DC 5293 (2002).  A rating of 40 percent under those criteria requires severe IVDS with recurring attacks with intermittent relief, which is not shown in this case; the Board notes the absence of any complaint of or treatment for back pain in the VA and non-VA medical records from the period under review.  There are no qualifying incapacitating episodes to warrant increased rating for IVDS under the criteria of 38 C.F.R. §§ 4.7, 4.71a, DC 5293 (2003) and DC 5243 (2004-2015).

Turning to the criteria based on limitation of motion, the VA examination in April 2002 showed flexion to just 20 degrees, which would be rated at 40 percent under the General Rating Formula.  However, the General Rating Formula was not in effect until September 2003 and may not be applied to this examination.  Under the then-current regulation, a rating of 40 percent requires severe disability with listing of the entire spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 (2003).  The examination in April 2002 showed no objective evidence of painful motion, no muscle spasm and no tenderness to palpation of the paraspinal muscles.  There were no postural abnormalities or fixed deformities of the back; thus, the Veteran's disability did not approximate the then-current criteria for the higher rating.  The Board also observes at this point that the examiner stated that the Veteran appeared to be exaggerating his symptoms on examination.

The VA examination in April 2006 showed the Veteran to have flexion to 40 degrees, with pain beginning at 20 degrees.  This does not approximate the criteria for higher rating under the General Rating Formula, which assigns a 40 percent rating for flexion limited to 30 degrees or less.  The Board acknowledges that pain began at 20 degrees, but the Veteran was nonetheless able to achieve the 40 degree flexion despite such pain; further, rating based on limitation of motion specifically contemplates the presence of pain.  The Board concludes the Veteran's limitation of motion does not approximate the criteria for higher rating under the General Rating Formula or under the previous rating criteria for limitation of motion, cited above.

The Board has found no distinct period during which the criteria for higher rating were met.  Accordingly, "staged ratings" during this period are not for application.  Fenderson, 12 Vet. App. 119.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, there must initially be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 
The Veteran's disability of the thoracolumbar spine is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's thoracolumbar spine disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

In sum, based on the evidence and analysis above the Board finds the requirements for an initial evaluation in excess of 20 percent for lumbosacral spine disability between April 17, 2002 and February 6, 2009, have not been met.  38 C.F.R. § 4.7.  Accordingly, the claim must be denied.

Evaluation of PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The rating criteria are as follows, in relevant part.

A rating of 30 percent is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty   in social, occupational, or school functioning (e.g., few friends, conflicts with   peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well and has some meaningful personal relationships.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  
Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  

As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  Id.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

In regard to the evaluation of psychiatric disability, the Veteran's representative asserts that a previous appeal for increased initial rating, which goes back to 1994, remains pending before the Board.  Review of the file shows that the RO issued a rating decision in April 1995 that granted service connection for "nightmare disorder" and assigned a 10 percent initial rating effective from November 22, 1994.  The Veteran appealed, and the case came before the Board with a 1996 docket number.  In July 2001 the Board remanded the issue of entitlement to initial evaluation in excess of 10 percent for nightmare disorder to the RO for additional review, and in November 2004 the RO issued a rating decision that increased the evaluation for nightmare disorder to 30 percent effective August 7, 2003, while simultaneously denying service connection for PTSD.  The Veteran thereupon submitted a letter dated December 27, 2004 that expressly accepted the increased rating for nightmare disorder and appealed only the denial of service connection for PTSD.  Thus, the issue that was previously on appeal before the Board was resolved to the Veteran's satisfaction and is considered closed.

Thereafter, a request for an increased rating was received on June 9, 2006.  An October 2006 rating decision denied a rating in excess of 30 percent for a nightmare disorder with anxiety features, and the Veteran appealed that rating.  Thereafter, service connection for PTSD was granted in an October 2009 rating decision and a 50 percent rating was granted effective August 7, 2006, the date of a VA treatment entry showing an increase in disability.  The service-connected disorder was recharacterized from nighmare disorder to PTSD.  In July 2010, the Veteran disagreed with the assigned 50 percent rating and effective date.  

The Board observes the Veteran's representative's August 2012 argument that the Veteran did not mean to state he was satisfied with the 30 percent rating effective August 7, 2003 in his December 27, 2004 letter.  However, the RO (as reflected in the October 2009 rating decision and July 2012 statement of the case) found that the period on appeal began one year prior to the date of the Veteran's June 9, 2006 claim for an increase (June 9, 2005).  The Board agrees that the appeal of the April 1995 rating decision was finally decided when the Veteran agreed with the 30 percent rating assigned in his December 27, 2004 letter.  

Accordingly, the present request for increased rating was received on June 9, 2006.  The Board will consider evidence of symptoms from June 9, 2005, one year prior to receipt of the claim.  38 C.F.R. §§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The file contains a psychological evaluation by Dr. Abraham Beauchamp-Cruz in August 2005 stating that the Veteran had presented with the following PTSD symptoms: flashback episodes with traumatic content; nightmares; insomnia and sleep avoidance due to fear of nightmares; reactions to stimuli reminiscent of trauma; continuous changes in mood and equilibrium; diminished mental processes in memory, attention and concentration; fear of death and sensation of constant danger; avoidance of social activities and formerly pleasurable activities; physical and emotional isolation; changes in habits of eating and elimination; apprehensive worries about the care of his son and catastrophic thoughts related to loss; and, loss of ability to show expressions of care and intimacy. Dr. Cruz diagnosed PTSD and recurrent major depression rule out PTSD, and assigned a current GAF of 45.  Of note, Dr. Cruz did not provide clinical observations such as mental status evaluation (MSE). 

The Veteran's spouse submitted a lay statement in May 2006 asserting that the Veteran had nightmares that caused him to cry out at night.  The Veteran also had fear of leaving the house and being around people.  The Veteran would often lose his temper for no reason and become aggressive and violent toward his family, after which he would suffer remorse and leave the house for long periods.  The Veteran had feelings of worthlessness and continuous depression and panic attacks.  The Veteran had difficulty concentrating and would sometimes forget the names of close family members.  The Veteran was also unable to perform basic personal hygiene or attend to activities of daily living.

The Veteran had a VA mental disorders examination in August 2006, performed by a psychiatrist.  The Veteran was unable to subjectively specify the frequency, severity and duration of his psychiatric symptoms.  However, he reported being irritable and having frequent fights in the street.  He complained of being unable to sleep at night due to nightmares and stated he usually slept a few hours with the help of medications, but reported he would get sleepy in the morning.  He did not describe panic attacks or memory loss.  He reported having not worked since 2003 and that he stopped working due to absenteeism associated with his sleep problems.  MSE showed the Veteran to be clean, alert and oriented time three.  His mood was anxious and his affect was constricted.  His attention was good; memory and concentration were fair.  Speech was clear and coherent, and the Veteran had no hallucinations.  The Veteran was not suicidal or homicidal.  Insight and judgment were fair, and the Veteran exhibited fair impulse control.  No impairment of thought process or communications was reported or observed.  The examiner diagnosed nightmare disorder with anxiety features and assigned a GAF of 65; he also diagnosed cocaine dependence in alleged remission and assigned a GAF of 80 for that disorder.  The examiner stated that the Veteran's reported symptoms reflected a moderate impairment in social and occupational functioning and capacity.
  
The Veteran had a psychological evaluation in September 2006, performed in support of a claim for Social Security Administration (SSA) benefits.  The examiner stated the Veteran kept in social and emotional isolation; he would leave the house alone for medical appointments but avoid public and crowded places.  The Veteran had symptoms of nightmares, flashbacks, sensation of constant danger and fear of death.  He also had responses of maladaptation and decompensation in response to external stimuli.  The Veteran performed no household tasks, did not pay or receive visits and had no interest in entertainment.  The Veteran had poor capacity for relating to others and could not tolerate group situations.  He had poor capacity to understand, retain and follow instructions, and had a short attention span.  The Veteran did not present with a work capacity of any kind, and could provoke problems or accidents for himself and others in a work environment.  MSE showed the Veteran to be anxious and defensive during the interview.  He was disheveled in appearance.  Psychomotor and behavior was affected by secondary effects of medications and lumbar injuries.  His speech was monosyllabic and circumstantial.  Thought content showed fears, phobias, auditory hallucinations and thoughts of self-destruction.  The Veteran voiced suicidal threats but without intent.  Affect was constricted and mood varied between anxious and depressed.  The Veteran was oriented to person but disoriented to time and place.  Remote memory was adequate but immediate, short-term and recent memory was diminished.  Attention span was short, and the Veteran failed the test for concentration due to repetitions and omissions.  Intellectual functions were diminished.  Judgment was superficial and insight was poor.  The Veteran showed poor ability to remember, write, read, concentrate and pay attention and he did not tolerate group situations.  In regard to ADLs, the Veteran could bathe and dress slowly but needed help putting on his shoes and socks; he also needed supervision going to public places.  The Veteran's prognosis was very poor and deteriorating daily; he was not capable of managing his own affairs and required a guardian.  He was not able to work.   

Also in September 2006, a VA psychiatric progress note shows the Veteran presented for an unscheduled visit complaining of anxiety, restlessness, irritability, sleep disturbances and nightmares.  The Veteran reported poor tolerance to people and to noises and poor tolerance to frustration, poor motivation and poor interest in daily activities.  The Veteran reported he was always expecting enemy attacks or seeing dead bodies.  The psychiatrist characterized the Veteran as having poor social and family functioning with negative attitude and impulsive behavior, with poor impulse control.  The Veteran's fear of losing control exacerbated his poor social and occupational functioning.  The Veteran denied suicidal or homicidal ideas.  The psychiatrist assigned a GAF of 50.

An October 2006 office note by Dr. Melba Roque states that the Veteran continued to have nightmares, anxiety, restlessness and insomnia and avoided leaving the house and being in crowded places.  

Dr. Roque submitted a mental impairment worksheet in January 2007.  Of the 56 listed signs and symptoms on the checklist, Dr. Roque identified the Veteran as having 13: generalized persistent anxiety; mood disturbance; difficulty thinking or concentrating; recurrent and intrusive recollections of a traumatic experience that are a source of marked distress; psychomotor agitation or retardation; persistent disturbances of mood or affect; apprehensive expectation; emotional withdrawal or isolation; perceptual or thinking disturbances; motor tension; easy distractibility; autonomic hyperactivity; and, sleep disturbance.  In the fields of sustained concentration, social interaction and adaptation, Dr. Roque stated the Veteran's ability was "extremely limited" in two areas, "markedly limited" in 10 areas, "moderately limited" in two areas, and "not significantly limited" in just one area.  Dr. Roque stated that the Veteran would probably be absent from work 4 or more days per month due to his symptoms and that the Veteran would have difficulty working at a regular job on a sustained basis due to his inability to concentrate or get organized, intolerance of stress and inability to be around people for more than a few minutes.  

A VA psychiatrist executed a similar mental impairment worksheet in August 2007.  Of the 56 listed signs and symptoms, the psychiatrist identified the Veteran as having 9: feelings of guilt or worthlessness; impairment of impulse control; generalized persistent anxiety; difficulty thinking or concentrating; recurrent and intrusive recollections of a traumatic experience that are a source of marked distress; apprehensive expectation; emotional withdrawal and isolation; vigilance and scanning; and, sleep disturbance.  However, the psychiatrist stated the Veteran was "extremely limited" in all fields listed under understanding and memory, sustained concentration and persistence, social interaction and adaptation.  The psychiatrist stated that the Veteran would probably be absent from work 4 or more days per month due to his symptoms and that the Veteran would have difficulty working at a regular job on a sustained basis due to exacerbation of symptoms due to the Iraq war.  The psychiatrist stated the earliest date at which the observed symptoms and limitations apply was January 10, 2006, and stated the Veteran's prognosis was poor.   

(The Board notes at this point that in July 2007, shortly before the worksheet cited above, the same VA psychiatrist noted the Veteran to be alert and oriented times three; to have adequate personal hygiene, attitude cooperative and correct; to have thought process that was logical and coherent; to have no suicidal or aggressive ideation; to have memory preserved for past and recent events, but mood anxious, affect depressed and judgment poor.  Also, VA outpatient treatment notes in February, April and July 2007, many of which are by the same VA psychiatrist, show continued GAF of 50.)

The Veteran had a clinical evaluation by a VA psychologist in September 2007 in which he stated he had dropped out of a Vet Center Support Group because he did not feel comfortable with the other participants.  Current MSE showed the Veteran to be adequate in appearance (dress and hygiene), calm and cooperative.  Speech was readily spontaneous and the Veteran was alert and oriented in all spheres.  His mood was euthymic and his affect expressive.  Thought processes were coherent, logical and goal-directed, but thought content disclosed feelings of worthlessness.  No abnormality of perception was noted or reported.  Memory was not assessed.  Judgment was good, insight was fair and there were no suicidal or homicidal ideas.  GAF was not noted.  

VA outpatient treatment notes show continued GAF of 50 during the period January 2008 through June 2009.

VA outpatient treatment notes during the period October 2009 through May 2011 show complaint of episodes of anxiety with occasional sleeping problems, poor tolerance of people, poor tolerance of noise, poor tolerance of frustration, episodes of irritability and bad humor.  The Veteran reported being isolated at home, with no close friends or hobbies.  He also complained of nightmares and recurrent memories related to mortuary duties he had performed in Iraq.  MSE consistently showed the Veteran to have good grooming and hygiene.  Psychomotor evaluation consistently showed no retardation or agitation, calm and no tics or abnormal movements.  Speech was consistently spontaneous and fluent.  Mood fluctuated between "anxious" and "depressed," affect was consistently appropriate and mood congruent.  Thought content consistently showed no suicidal or homicidal intent and no death wish.  There were no auditory or visual hallucinations during any evaluation.  Thought process was consistently coherent, goal-directed, without racing thoughts or ideas of reference.  The Veteran was consistently alert and oriented times three.  Recent and remote memory fluctuated between "good" and "poor;" concentration and attention were consistently characterized as "poor"  Insight and judgment fluctuated between "fair" and "poor."  GAF was consistently 50.

A VA outpatient treatment note in March 2012 shows the Veteran reported similar symptoms as previously and stated he was enjoying living in a country house with only his family present.  MSE was as previous, with good grooming and hygiene and no psychomotor retardation or agitation.  Speech was spontaneous, fluent and adequate in volume.  Mood was anxious, affect appropriate and mood congruent.  Thought content showed no homicidal or suicidal ideation and no death wish.  There were no auditory or visual hallucinations.  Thought process was coherent, goal-directed and relevant, with no racing thoughts or ideas of reference.  The Veteran was alert and oriented times three.  Recent and remote memory was good.  Concentration, attention, insight and judgment were poor.  The clinician assigned a GAF of 45.

VA outpatient treatment notes in August 2012 through August 2015 show similar subjective complaints as previously noted, although the Veteran also reported anxiety related to neighborhood crime and current news of violence and terrorism.  MSE was exactly as previously recorded, to include good memory but poor concentration, attention, insight and judgment.  GAF continued to be 45.

The Veteran was examined in September 2015 by Dr. Michael Cesta, a psychiatrist who reviewed the medical record and also interviewed the Veteran.  Dr. Cesta discussed at great length that the Veteran should have been diagnosed immediately after service with PTSD rather than "nightmare disorder."  (The Board notes at this point that under the applicable rating criteria before and after 1996 "nightmare disorder" and PTSD are compensated at the same rate, so the question of whether the Veteran should have been diagnosed with PTSD is irrelevant to his present claim for increased rating.)  Dr. Cesta also stated he endorsed the opinion of the September 2006 SSA examiner to the effect that the Veteran was incapable of working and in fact needed supervision going into public places.  Dr. Cesta cited symptoms of suicidal ideation, dissociation and paranoia, with persistent thoughts of suicide that he stated had been documented in the medical record.  Dr. Cesta also cited frequent dissociative behaviors (e.g. flashbacks), social isolation (as a means of avoiding stimuli related to the trauma), persistent and exaggerated feelings about himself and general symptoms of irritability, recklessness, hypervigilance, exaggerated startle response, difficulty with focus and concentration, all of which are representative of PTSD (again, the diagnosis of PTSD versus nightmare disorder is irrelevant to the issue on appeal).  MSE showed the Veteran to have speech that was decreased in rate, tone and volume.  There was evidence of psychomotor retardation.  The Veteran described his mood as "sad."  Affect was completely restricted to the dysphoric range.  There was no modulation of affect despite the topic at hand, other than silence or tearfulness when talking about his military experiences.  The Veteran endorsed having had past suicidal thoughts and present passive suicidal ideation without plan or intent.  There was no evidence of psychosis and the Veteran was cognitively intact.  Dr. Cesta concluded that the Veteran had become dysfunctional even within the basic aspects of his social and family life and that he is now 100 percent disabled.             

In considering the evidence for the period from June 9, 2005, the Board finds that the evidence of record is conflicting.  The psychological evaluation by Dr. Cruz on August 3, 2005 noted symptoms associated with a 50 percent rating, including memory impairment, disturbance of motivation and mood and difficulty in establishing and maintaining effective work and social relationships; these observations are consistent with subsequent VA outpatient examinations.  Further, Dr. Cruz assigned a GAF of 45, which is consistent with "serious" symptoms or serious impairment in occupation and social functioning.

Turning to the question of entitlement to a rating higher than 50 percent, the evidence of record is conflicting.  A rating of 70 percent is predicated on occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  The medical records generally show impairment in work, family relations (per the statement by the Veteran's spouse), judgment (consistently described as "poor" on examination) and mood (consistently reported as "anxious" or "depressed" in examinations).  However, VA examinations and treatment records show no indication of impairment of thinking, and the examination by Dr. Cesta found the Veteran's cognition to be intact; the SSA examination in September 2006 noted impaired thought process and content but as noted below that examination is an isolated report that is inconsistent with the numerous other examinations and evaluations of record.  

Of the symptoms associated with a 70 percent rating, Dr. Cesta and the SSA examiner cited suicidal ideation (without plan or intent), but this is inconsistent with VA outpatient MSE performed at regular intervals over the space of many years in which suicidal ideation was specifically denied; accordingly, while passive suicidal ideation may have been occasionally present it is not shown to have been a significant continuing factor in the Veteran's disability.  The Veteran reportedly has an obsessive need to continually wash his hands, but this is not shown to be a ritual that interferes with routine activities.  MSEs over the space of many years show that the Veteran's speech has not been intermittently illogical, obscure, or irrelevant; Dr. Cesta describes flattened speech, and the SSA examiner described circumstantial speech, but this is contemplated by the currently-assigned 50 percent rating.  There is no indication of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; less-severe panic attacks are contemplated in the currently-assigned 50 percent rating.  
Similarly, the Veteran's spouse asserted the Veteran has memory loss including inability to remember family names, and the Veteran's memory has fluctuated on examination between "poor" and "good," but impairment of short- and long-term memory is a symptom associated with the current 50 percent rating (in that regard, the Veteran's memory has been characterized as "good" in the most recent VA outpatient records).  There is no evidence whatsoever of spatial disorientation.  The Veteran's spouse described neglect of personal hygiene, and the Veteran appeared for SSA examination in September 2006 looking dishevelled, but otherwise MSE and examinations over the period of many years consistently show the Veteran to have been appropriately dressed and groomed.  The Veteran's spouse described poor impulse control with potential for violence; the mental impairment worksheet submitted by the VA psychiatrist in 2007 noted impaired impulse control but the similar document submitted in 2007 did not.  Further, VA outpatient treatment records are silent in regard to observed or reported impairment of impulse control, with the exception of a treatment note in September 2006.  Finally, Dr. Cesta stated the Veteran is no longer engaging in meaningful relationships with his family and acquaintances, but this is disproved by VA outpatient treatment records in which the Veteran is cited as being comfortable living in the countryside with his family.  To the degree that he has difficulty in establishing effective work and social relationships such symptoms are contemplated by the 50 percent rating.

Addressing symptoms that are not specifically cited in the rating criteria, the Board notes that the Veteran's thought process has been consistently characterized in outpatient treatment records as coherent, goal-directed and relevant, with no racing thoughts or ideas of reference, and the Veteran has been consistently shown to be oriented in all spheres.  

The Board has also considered the GAF scores assigned during the period, which are consistent.  In August 2005 Dr. Cruz assigned a GAF score of 45, indicative of "serious" symptoms, whereas the VA examiner in August 2006 assigned a GAF of 65, indicative of "mild" symptoms.  Thereafter, VA outpatient treatment notes since September 2006 consistently show GAF of 45-50, indicative of "serious" symptoms or serious impairment in social, occupational or school functioning, but not indicative of major impairment in several areas such as work or school, family relations, judgment, thinking or mood (which is associated with GAF in the range of 31-40).  

The Board has carefully considered the September 2006 SSA examination, which records a disability picture in which the Veteran is totally incapable of self-care and unable to handle his own affairs or to even leave the house without supervision.  This examination report is completely inconsistent with the many outpatient treatment reports before and after September 2006, all of which state the Veteran is capable of managing his own affairs and all of which show a much higher functional capacity than that recorded by the SSA examiner.  The Board concludes that the SSA examination, while probative of his condition on that day, does not represent the Veteran's continued functional capacity. 

Similarly, the September 2015 examination report by Dr. Cesta shows observations and conclusions that are not consistent with the Veteran's treatment records over many years, including VA outpatient MSE performed just one month prior to Dr. Cesta's examination.  Dr. Cesta expressed disagreement with the VA examination in August 2006, characterizing the examination as "minimalistic" and inconsistent with the September 2006 SSA examination, but as noted above the SSA examination is itself inconsistent with the numerous MSEs performed during outpatient visits (Dr. Cesta is silent in regard to these outpatient treatment records).  The Board concludes that the examination by Dr. Cesta, like that of the SSA examiner, is probative of the Veteran's condition on the day of examination but is less probative than the VA outpatient treatment records in depicting the Veteran's actual disability picture throughout the period under review.

However, there is evidence indicating that the Veteran has had occupational impairment with deficiencies in most areas during the period on appeal.  In this regard, the Veteran's spouse submitted a lay statement in May 2006 asserting that the Veteran had not been able to work since 2003 due to his psychiatric symptoms.

In June 2006 the Veteran was interviewed by a VA psychiatrist for referral to a drug dependency treatment clinic due to cocaine abuse.  The Veteran was noted to be unemployed but working on his master's degree in business administration.  

The Veteran had a VA mental disorders examination in August 2006 in which he reported having not worked since 2003 due to absenteeism associated with his sleep problems.  The examiner assigned a GAF of 65 to the diagnosed nightmare disorder with anxiety features and stated that the Veteran's reported symptoms reflected a moderate impairment in social and occupational functioning and capacity.

The Veteran had a psychological evaluation in September 2006, performed in support of a claim for SSA benefits.  The examiner stated the Veteran did not present with a work capacity of any kind, and could provoke problems or accidents for himself and others in a work environment.  

Mental impairment worksheets submitted by Dr. Roque in January 2007 and by a VA psychiatrist in August 2007 agree that the Veteran would probably be absent from work 4 or more days per month due to his symptoms and that the Veteran would have difficulty working at a regular job on a sustained basis due to his inability to concentrate or get organized, his intolerance of stress and his inability to be around people for more than a few minutes.  

Although the Board has found the reports by the SSA examiner and by Dr. Cesta to be an insufficient basis for grant of a 70 percent rating for PTSD, these reports, in conjunction with the opinions expressed in 2007 by Dr. Roque and the VA psychiatrist, support a finding that the Veteran was at least as likely as not rendered unemployable due to his psychiatric symptoms.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and find that the Veteran's occupational impairment more nearly approximates the criteria for a 70 percent rating, but no higher.  The criteria for a 100 percent rating are not met at any point during this appeal as total occupational and social impairment have not been shown.  

In determining the Veteran's functional impairment the Board has considered all psychiatric symptomology, not just the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes that VA intends the General Rating Formula to provide a regulatory framework for placing Veterans on a disability spectrum based on their objectively observable symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fec. Cir. 2013) (emphasis added).  Accordingly, in evaluating the Veteran's disability the Board places great probative value on the Veteran's observable symptoms as demonstrated in clinical treatment notes and MSE.

The Board has considered whether the Veteran's psychiatric disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell, 9 Vet. App. 337, 338-39.  As noted above, the threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun, 22 Vet. App. 111, 118.  

The schedular rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Also, the Board has considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  Mauerhan, 16 Vet. App. 436.  The Board finds the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is accordingly adequate.  Thun, 22 Vet. App. 111, 115.  Consequently, referral for extraschedular consideration is not warranted. 

The Board has found that the 70 percent criteria, but no higher, during the course of the appeal have been met.  38 C.F.R. §§ 4.7, 4.130, DC 9411; Hart, 21 Vet. App. 505.






	(CONTINUED ON NEXT PAGE)
ORDER

The appeal for the issues of entitlement to initial evaluation higher than 10 percent for the service-connected lumbosacral spine disability prior to April 17, 2002; initial evaluation higher than 40 percent for the service-connected lumbosacral spine disability after February 6, 2009; and initial evaluation higher than 10 percent for the service-connected right L5 radiculopathy is dismissed.

An effective date earlier than February 6, 2009 for grant of service connection for right L5 radiculopathy is denied.

An initial evaluation in excess of 20 percent for lumbosacral spine disability prior to February 6, 2009 is denied.

A rating of 70 percent, but no higher, for PTSD is granted from June 9, 2005, subject to the requirements applicable to the payment of monetary benefits.


REMAND

The Veteran has been granted TDIU effective from February 6, 2009.  As reflected above, pursuant to the grant of the 70 percent rating for PTSD effective June 9, 2005, the Veteran meets the criteria under 38 C.F.R. § 4.16(a).  However, the Veteran asserts entitlement to TDIU since 2002.  A review of the evidence shows that the requirements are met for referral of the case to the Director of Compensation Service for extraschedular evaluation under 38 C.F.R. § 4.16(b) (2015).  

In his present appeal, the Veteran asserts having been unemployed since February 2002.  In that regard, he had a VA examination of the spine in April 2002 in which he reported having been unemployed since February of that year.  

The Veteran had a VA mental disorders examination in August 2003 in which he reported currently working two days per week for three hours performing clerical functions in a local college.  He stated he previously lost jobs because he was unable to stay awake at work or to get up early to report for work; these symptoms were associated with the service-connected nightmare disorder.  

Treatment notes by Dr. Melba Roque in January 2004 and January 2005 state that the Veteran was currently studying through rehabilitation and not working.  

The Veteran had a VA examination of the spine in April 2006 in which he stated he was currently a full-time university student, although with some (unspecified) restrictions.  

Finally, the Veteran was examined in September 2015 by Dr. Michael Cesta, a psychiatrist.  Dr. Cesta stated the Veteran discontinued working in March 2002 when the educational center where he worked closed and had been unable thereafter to find work due to the severity of his PTSD symptoms.  Dr. Cesta endorsed the September 2006 SSA psychological report that characterized the Veteran as unemployable.  Dr. Cesta stated that in fact the Veteran had probably been underemployed even prior to 2002, but between 2002 and 2009 the Veteran's symptoms became so severe as to have prevented him from functioning in an occupational setting.

Because he did not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a), referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  After completing any clarification, development or action deemed appropriate, send the case to the Director of Compensation Service for extraschedular evaluation for TDIU prior to June 9, 2005, under the provisions of 38 C.F.R. § 4.16(b) (2015).  

2.  After the development requested above has been completed, the RO should readjudicate the claim for an earlier effective date for the grant of TDIU prior to February 6, 2009.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


